Dear Ms. Rosenberg:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Dorothy A. Mayer, Alderman, District 3, Town of Washington, Parish of St. Landry. The registrar of voters certified the recall petition and presented it to the governor on July 22, 2003. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of Alderman, District 3, Town of Washington, presently held by Dorothy A. Mayer.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original recall petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the requirednumber of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified as follows:
NUMBER OF NAMES APPEARING ON THE ORIGINAL AND SUPPLEMENTAL PETITIONS           =         106
NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA WHOSE (sic) SIGNATURES APPEAR ON THE PETITION:                              =         106
Original Petition             =      106
Request to be added           =        0
Request to be removed         =        0
TOTAL                         =    106
TOTAL NUMBER OF ELECTORS IN THE VOTING AREA AS OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ON JUNE 30, 2003                              =         226
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area is 226. Therefore, in calculating forty percent [40%] of 226, a total of 90.4 valid signatures are required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 106 valid signatures on the recall petition, which total number of validated signatures does meet the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Dorothy A. Mayer, Alderman, District 3, Town of Washington, Parish of St. Landry.
If we can be of further assistance in this matter, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:mjb
Enclosures
arl/opinions/2003/03-0287
  cc:  Hon. Dorothy A. Mayer Registrar, John Alcee Moreau
       Hon. W. Fox McKeithen Hon. Suzanne H. Terrell
Date Released:  August 5, 2003